*229DISSENTING OPINION
Garrett, Judge:
The majority opinion states—
From the testimony of the witnesses and the opinions of the judges of the trial court, it is obvious that the proclamation made use of a term [“infants’”] the meaning of which is so indefinite and uncertain as to promote confusion and ambiguity,
and upon this finding is based the holding that resort, in order to solve the ambiguity, may be had to the statement cpntained in the “Summary” appended to the report of the Tariff Commission to the President, reading:
No tariff act of the United States has ever separately classified infants’ wear. According to statements of domestic manufacturers and of importers at the hearing before the Tariff Commission, the word “infant”, as used in this industry, refers to children 6 years of age and under.
It is to be noted that the finding of “confusion and ambiguity” does not rest upon any suggestion that the term “infants’ ” is in itself ambiguous, but upon the fact that the testimony of witnesses (referring, as I understand it, to the testimony of tbe witnesses examined at the trial before the court below), together with the opinions of the judges of the trial court, renders it so. I find no statement in either of the opinions by the judges of the trial court that the term was regarded by any one of them as being inherently ambiguous and I conclude, therefore, that what is meant by the reference to their opinions in the majority opinion here is that evidence of ambiguity is found in the fact that they differed somewhat in the bases stated for their respective conclusions.
This seems to me to be resorting to matters extraneous of the language of the proclamation itself to create doubt, and I had thought it to be the well-settled rule of law that extraneous aids “are only admissible to solve doubt and not to create it”, as was said by the Supreme Court in Railroad Commission of Wisconsin et al. v. Chicago, Burlington & Quincy Railroad Company, 257 U. S. 563.
Concededly, there is no question of commercial designation of any term as distinguished from its common meaning involved here, and, in my opinion, had no testimony been taken at the trial and had tbe statement of tbe Summary accompanying the Tariff Commission’s report, supra, not been brought into the case we should have found ourselves in ready agreement that the common meaning of the term “infant”, as used in the proclamation, is a child no more than two years of age, which is the substance of the primary meaning of that term given in all the dictionary definitions quoted in the majority opinion.
We experienced no difficulty in accepting a.s the common meaning of the word “child”, when it became necessary to define that term *230in a case involving paragraph 1513 of the Tariff Act of 1930, the definition of Webster’s New International Dictionary, as “a young person of either sex, esp. one between infancy and youth; * * *.” United States v. Abercrombie & Fitch Co., 20 C. C. P. A. (Customs) 267, 271, T. D. 46060.
The majority opinion, after stating that the testimony taken upon the trial of the case “is not helpful, since it is very conflicting and adds confusion rather than pellucidity”, says:
We are not impressed with any contention that implies that a court in arriving at the common meaning of a tariff term is bound by the weight of the testimony of witnesses as to that meaning. Such testimony, if not conflicting and confusing, is ofttimes helpful, but may be disregarded.
I may say that from such study as I have given to the testimony taken at the trial, it, while conflicting, is not confusing except for the reason that it is conflicting. The statement of each witness as to his conclusion respecting the meaning of the term “infants’ ” is in itself clear enough and is not confused. The testimony taken as a whole, therefore, is confusing only in that the witnesses differ in opinion— a situation which almost always arises where there is conflicting testimony about any matter. However, this is immaterial, as I view it, because the courts are at liberty to disregard all testimony stating conclusions as to the common meaning of terms. Judge Brown of the trial court evidently did wholly disregard it in reaching the conclusion reached by him, and the majority here evidently determines to disregard it, except that they accept it to show ambiguity in the meaning of a word.
Then peculiarly, it seems to me, in order to solve the doubt created by the ambiguity so held to have been established, the majority turn not to the actual testimony given before the Tariff Commission, for that testimony is not before us, but to the statement by that tribunal of what such testimony was.
It should be noted that the Tariff Commission itself made no formal finding that the word “infant”, as used in the industry under investigation, referred to “children 6 years of age and under”, but merely stated in the Summary accompanying the report that the “statements of domestic manufacturers and of importers” were to that effect. It does not even appear from anything which we have before us whether the “statements” of the manufacturers and importers, so alluded to, were made under oath.
The President’s proclamation, of course, must be presumed to have a status the same as though it had been formally enacted by the Congress in the Tariff Act of 1930. Theoretically, it is a part of that act, and is not to be construed in a manner different from what it would be were it in the act itself. It is not the question of executive, or administrative, but of legislative intent which the courts must *231determine. Here the President, with the aid of the Tariff Commission, merely made a finding of facts as to the differences in cost of production between domestic and foreign manufactures and, under the authority of the Tariff Act of 1930, not simply of the proclamation, the rates proclaimed to equalize such differences became effective.
In order to carry the legislative intent into effect, it was found necessary for the President to make a classification which Congress itself had not specifically made, or at least to use phraseology which the Congress did not use, but which it may be conceded to have authorized. In applying that language, it seems to me, we should proceed just as we would proceed in applying it if it were a specific statutory provision, and, if it were so, I do not think we should findit necessary in determining the common meaning of the term “infant” to invoke extrinsic aid other than the dictionary definitions, and with its meaning determined in that manner, the statute would require no construction, but simply application according to its plain terms. If there is no ambiguity in a statute the words thereof are the measure of its meaning. United States v. Baltimore and Ohio Southwestern Railroad Company, 222 U. S. 8. Pules of construction are only intended to aid the court when the legislative language needs construction. United States v. Max Littwitz, Inc., 18 C. C. P. A. (Customs) 341, T. D. 44588.
In any event, it seems to me to be an anomaly to disregard testimony given on the trial of a case respecting the common meaning of a term, and then turn and accept, as showing the common meaning of that very term, a statement that in another proceeding, before another tribunal, certain persons said that it meant something which many of the witnesses at the trial said it did not mean. I reiterate the thought that it is perfectly proper for the court to disregard the testimony taken at the trial, but I dissent from the view that the court is bound by statements said to have been made in the other proceeding.
In stating the foregoing, I have accepted, for the purposes of this case, the view that this court is at liberty to take judicial knowledge of the Report of the Tariff Commission to the President. However, in so doing I shall not feel foreclosed from considering with an open mind any question which may arise concerning such procedure in any future case.
The report was not presented in the record of the case, and, as is indicated in the majority opinion here, no question concerning it was raised in the trial court. It was not raised here by counsel for either of the parties, but was brought into the case by the author of the majority opinion during the argument before us. After being so presented, counsel for the respective parties were invited to file briefs concerning it and one was filed on behalf of the Government in support of the right of this court to consider the report. Counsel on behalf of the importers filed none, but expressed the oral view that it was *232immaterial in this case. Such is my own view, but I reserve judgment upon the question of our right to consider such a report, or the extent to which we may go in considering one, should an issue or issues be made relative thereto in any case hereafter coming before us.
It is not improper to say that the statement of the Tariff Commission above quoted does not appear in the report proper, which was the actual basis of the proclamation, or even in the “Findings of the Commission”, but in a section entitled “Summary of Information Obtained in the Investigation”, and in the case of Feltex Corp. (United States Impleaded) v. Dutchess Hat Works, an American Manufacturer, 21 C. C. P. A. (Customs) 463, T. D. 46957, 71 F. (2d) 322, we held, in effect, that such a summary was not required to be included in the report to the President.
It would thus appear that the majority here take matter which is not, and is not required to be, a part of the report proper and, in effect, make such matter really decisive of the case. It is my view that such matter, even granting our authority to take judicial knowledge of it, is not controlling and I think the judgment of the trial court should be affirmed.